Citation Nr: 9921963	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2. Entitlement to nonservice connected pension.


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD and that he is also entitled to a non-
service connected pension.  A review of the record discloses 
that additional action by the RO is required before the Board 
can proceed further on the veteran's claims.

The veteran has reported that he was hospitalized on two 
separate occasions at the Hines VA Medical Center.  On a 
statement given in conjunction with a May 1997 VA 
examination, the veteran reported two hospitalizations at the 
medical center in March 1997.  He also reported these two 
hospitalizations in another May 1997 letter.  The RO, 
however, only requested reports pertaining to the first 
hospitalization.  Specifically, the RO requested medical 
records covering the period from March 14 to March 19, 1997.  
As the veteran reports a hospitalization after March 19, 
1997, these reports must be requested.

VA is deemed to have constructive knowledge of VA medical 
center records.  As such, they are considered to be evidence 
that is of record at the time any decision is made and should 
be associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error...").

This case is REMANDED for the following development:

1. The RO should request all medical 
records pertaining to treatment 
received by the veteran since March 
1997 from Hines VA Medical Center.  

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.
 
The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










